In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-20-00319-CR


                           APRIL DAWN LANDRUM, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 64th District Court
                                      Hale County, Texas
            Trial Court No. A17793-0809, Honorable Robert W. Kinkaid, Jr., Presiding

                                       December 29, 2020
                                MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellant, April Dawn Landrum, appeals from the trial court’s judgment revoking

her community supervision, adjudicating her guilty of theft,1 and sentencing her to nine

years’ confinement, suspended in favor of ten years’ community supervision.            Now

pending before this Court is Appellant’s motion to voluntarily dismiss her appeal. As

required by Rule of Appellate Procedure 42.2(a), the motion to dismiss is signed by


      1   See TEX. PENAL CODE ANN. § 31.03(e)(6) (West 2019) (second degree felony).
Appellant and her attorney. As no decision of the Court has been delivered, the motion

is granted and the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.


                                                     Per Curiam


Do not publish.




                                          2